COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Sealy Emergency Room LLC and Kannappan Krishnaswamy,
                          M.D.

Appellate case number:    01-21-00391-CV

Trial court case number: 2018-48143A

Trial court:              125th District Court of Harris County

        Relators, Sealy Emergency Room LLC and Kannappan Krishnaswamy, M.D., filed a
petition for writ of mandamus and a corresponding motion for temporary relief to stay the trial
court’s proceedings pending the adjudication of their petition for writ of mandamus. We grant
the motion for temporary relief and stay all trial court proceedings and deadlines. This order will
remain in effect until relators’ petition for writ of mandamus is finally decided or until further
order from this Court.

       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: September 14, 2021